DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Claim 13 recites the limitation "the yaw space" in line 2. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggest changing the dependency of claim 13 from claim 1 to claim 2.
In claim 14, the recitation “moving hoisting the articles” is grammatically incorrect. 
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/178026 A1 to JBK Jensen in view of US 20130127173 A1 to Lee et al. 
Regarding claim 1, JBK Jensen discloses a wind turbine comprising:
a tower (Fig. 1: 102) formed by a tower wall extending between a tower bottom and a tower top, 
a yaw arrangement (111) carried by the tower and comprising an outer wall being rotationally suspended about the tower, 
at least two energy generating units (105), each carried by an arm (103) extending from the outer wall (111).
However, it fails to disclose a load management system for hoisting articles from the tower bottom to each energy generating unit via the yaw arrangement.
Lee et al. teaches a load management system for hoisting articles from the tower bottom to each energy generating unit via the yaw arrangement [0061 and 0065].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the load management system as disclosed by Lee et al. to the wind turbine disclosed by JBK Jensen.
One would have been motivated to do so to transfer equipment for maintenance. Refer to Lee et al., [0061 and 0065].
Regarding claim 2, JBK Jensen discloses a yaw space is formed between the tower wall and the outer wall, the yaw space being accessible for the load management system for hoisting the articles from the tower bottom to each energy generating unit through the yaw space (page 5, lines 18-21).
Regarding claim 3, JBK Jensen and Lee et al. discloses the arms form an internal arm space (page 8, line 11-12) extending from the outer wall to the energy generating units, the tower forms an internal tower space (Fig. 3b: 102) from the tower bottom to the tower top, and the internal arm space and the internal tower space are connected by a passage extending across the yaw space through the tower wall and through the outer wall (page 5, lines 18-21), and wherein the load management system is configured to hoist articles from the tower bottom to each energy generating unit through the internal tower space, the passage and the internal arm space (Lee et al., Fig. 6).
Regarding claim 4, JBK Jensen discloses the load management system forms a first transport section (Fig. 3b: tower 102) extending in a vertical direction in the internal tower space between the tower bottom and an intersection platform, a second transport section (horizontal platform at yaw arrangement 111) extending in a transverse direction along the intersection platform through the yaw space, and a third transport section (arm 103) extending in the internal arm space.
Regarding claim 5, JBK Jensen discloses the first, the second and the third transport sections are separate sections each forming an entrance point and an exit 
Regarding claim 6, JBK Jensen and Lee et al. discloses each transport section comprises individual control (Lee et al., [0061 and 0065]: tower portion and arm portion).
Regarding claim 7, JBK Jensen and Lee et al. discloses the individual control allows operation of each transport section independent on the other transport sections relative to at least one of: the speed of the transport section, and a direction of movement of the transport section (Lee et al., Fig. 6: vertical movement up tower then diagonal movement up arm).
Regarding claim 8, JBK Jensen and Lee et al. discloses at least one of the first, the second and the third transport section comprises a rail structure with a motorized trolley (Lee et al., [0061 and 0065]: conveyor).
Regarding claim 11, JBK Jensen discloses a warning system configured to provide an alert in the energy generating units when articles are being hoisted towards the energy generating units, or to provide an alert at the tower bottom when articles are being lowered towards the tower bottom (page 4, lines 18-23).
Regarding claim 12
Regarding claim 13, JBK Jensen discloses the yaw space is a closed space which can only be entered from the tower or from the arms (page 5, lines 18-21).
Regarding claim 14, JBK Jensen discloses a method comprising:
a tower (Fig. 1: 102) formed by a tower wall extending between a tower bottom and a tower top, 
a yaw arrangement (111) carried by the tower and comprising an outer wall being rotationally suspended about the tower, 
at least two energy generating units (105), each carried by an arm (103) extending from the outer wall (111).
However, it fails to disclose moving hoisting articles via the yaw arrangement.
Lee et al. teaches moving hoisting articles via the yaw arrangement [0061 and 0065].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the load management system as disclosed by Lee et al. to the wind turbine disclosed by JBK Jensen.
One would have been motivated to do so to transfer equipment for maintenance. Refer to Lee et al., [0061 and 0065].
Regarding claim 15, JBK Jensen discloses the articles are transported through a yaw space formed between the tower wall and the outer wall (page 5, lines 18-21).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/178026 A1 to JBK Jensen in view of US 20130127173 A1 to Lee et al. as applied to claim 1 above and further in view of WO 2013030440 A1 to Talonen.
Regarding claims 9 and 10, JBK Jensen and Lee et al. discloses a wind turbine as described above. 
However, it fails to disclose the limitations from claims 9 and 10. 
Talonen teaches:
a sensor system configured to determine a position of articles being hoisted from the tower bottom to the energy generating units (page 6, lines 12-23: encoder).
the sensor system comprises at least one sensor (Fig. 3: 10) arranged at the tower (Fig. 4: 14), at the yaw arrangement and/or at the arms carrying the energy generating units.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the sensor system as disclosed by Talonen to the wind turbine disclosed by JBK Jensen and Lee et al.
One would have been motivated to do so to locate the position of the transfer equipment 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832